Case 18-09243-JJG-11          Doc 482      Filed 07/23/19       EOD 07/23/19 16:58:04          Pg 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


In re:                                 )                         Chapter 11
                                       )
SCOTTY'S HOLDINGS, LLC, et al.,1       )                         Case No. 18-09243-JJG-11
                                       )
                  Debtors.             )                         (Jointly Administered)
_______________________________________)

    AGREED ENTRY ON APPLICATION FOR ADMINISTRATIVE PRIORITY CLAIM

         This matter comes before the Court on the Application of Creditor Precedent Countryside

Acquisitions, LLC (“Precedent”) for Administrative Priority Claim pursuant to 11 U.S.C. §§

365(d)(3) and 503(b)(1) filed May 31, 2019 (Doc. 389, the “Application”). In resolution of the

issues raised in the Application and the Debtors’ objections thereto, the Debtors and Precedent

hereby agree and stipulate as follows:

         1. Precedent shall be allowed an administrative priority claim in the amount of

            $65,000.00 against the estate of Scotty’s Indianapolis, LLC (Case No. 18-09251-JJG-

            11).

         2. The Debtors agree to the allowance of, and not to object to, the unsecured claims filed

            by Precedent jointly and severally against the estates of Scotty’s Indianapolis, LLC

            (Case No. 18-09251-JJG-11, Claim No. 42) and Scotty's Holdings, LLC (Case No.

            18-09243-JJG-11, Claim No. 12) in the amount of $467,478.80.



1
 The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11; A Pots & Pans Production, LLC, Case
No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11; Scotty's
Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case No. 18-09248-JJG-11;
Scott's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis, LLC, Case No.
18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No. 18-09252-JJG-11; Scotty's Brewhouse
Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11;
Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse Butler, LLC, Case No.
18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
Case 18-09243-JJG-11        Doc 482      Filed 07/23/19      EOD 07/23/19 16:58:04          Pg 2 of 4



       3. Precedent agrees that it will not file an objection to confirmation in Scotty's Holdings,

           LLC (Case No. 18-09243-JJG-11), or in any other reorganizing Debtor’s case, and

           further agrees that it will not submit a “no” vote if solicited to vote in any such cases.

       4. Precedent expressly reserves its right to distributions from the estate of Scotty’s

           Indianapolis, LLC (Case No. 18-09251-JJG-11) and its right to object in that case to

           distributions to any other creditor or person-in-interest.

The undersigned further certify that the Application was properly served, the deadline to file

objections to the Application has expired, and no timely objections to the Application have been

filed. Accordingly, the parties request that the Court enter an order on the Application consistent

with this agreed entry.


Respectfully submitted,

/s/ Jeffrey A. Hokanson                            /s/ Isaac M. Gabriel (7/22/19 email approval)
ICE MILLER LLP                                     QUARLES & BRADY LLP
Jeffrey A. Hokanson                                Isaac M. Gabriel (Admitted Pro Hac Vice)
One American Square, Suite 2900                    Christopher Combest (Admitted Pro Hac Vice)
Indianapolis, IN 46282-0200                        135 N. Pennsylvania St., Suite 2400
Telephone: (317) 236-2100                          Indianapolis, IN 46204
jeff.hokanson@icemiller.com                        Telephone: (317) 957-5000
                                                   Facsimile: (317) 957-5010
John C. Cannizzaro                                 isaac.gabriel@quarles.com
250 West Street, Suite 700                         christopher.combest@quarles.com
Columbus, OH 43215-7509
Telephone: (614) 462-1070                          Special Counsel for Debtors
john.cannizzaro@icemiller.com

Counsel for Precedent Countryside Acquisitions,
LLC
Case 18-09243-JJG-11        Doc 482     Filed 07/23/19    EOD 07/23/19 16:58:04        Pg 3 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

       John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
       Kay Dee Baird kbaird@kdlegal.com,
       rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
       Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
       Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
       Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
       John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
       Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-
       levin.net;jkrichbaum@rubin-levin.net;atty_dcaruso@bluestylus.com
       Christopher Combest ccombest@quarles.com, fbf@quarles.com
       E. Davis Coots dcoots@chwlaw.com, kiefer@chwlaw.com; COHara@chwlaw.com;
       CCurley@chwlaw.com;KCarlisle@chwlaw.com
       George S. Cressy gcressy@southbank.legal
       Aaron E. Davis Aaron.Davis@bclplaw.com, kathryn.farris@bclplaw.com;
       chdocketing@bclplaw.com
       Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
       Lucy Renee Dollens lucy.dollens@quarles.com, paul.sanders@quarles.com;
       DocketIN@quarles.com;kelly.webster@quarles.com
       Mary Jean Fassett mjf@mccarronlaw.com
       Isaac M Gabriel isaac.gabriel@quarles.com,
       sybil.aytch@quarles.com;kelly.webster@quarles.com;elizabeth.fella@quarles.com
       Craig Solomon Ganz ganzc@ballardspahr.com
       Christopher C Hagenow chagenow@bbrlawpc.com, kellis@bbrlawpc.com
       Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
       Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
       John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
       Frederick Hyman RHyman@duanemorris.com
       Brent E. Inabnit brenti@sni-law.com, joshv@sni-law.com
       Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
       David J. Jurkiewicz DJurkiewicz@boselaw.com, mwakefield@boselaw.com;
       rmurphy@boselaw.com;dlingenfelter@boselaw.com
       Jay Pearson Kennedy jkennedy@kgrlaw.com, ncarson@kgrlaw.com
       Elizabeth Marie Little elizabeth.little@faegrebd.com
       Steven M. Lutz Lutz@cchalaw.com
       Jean Sutton Martin jeanmartin@forthepeople.com, nslattery@forthepeople.com
       John Michael Mead jmead@indylegal.net, kbonstead@indylegal.net
       Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
       Ronald J. Moore Ronald.Moore@usdoj.gov
       C Daniel Motsinger cmotsinger@kdlegal.com, cmotsinger@kdlegal.com;
       crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
       Scott M. Pearson spearson@manatt.com, sakim@manatt.com,
       CalendarDept@manatt.com
Case 18-09243-JJG-11         Doc 482     Filed 07/23/19      EOD 07/23/19 16:58:04         Pg 4 of 4



       Kenneth Darryl Peters kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
       Amanda Koziura Quick amanda.quick@atg.in.gov, Marie.Baker@atg.in.gov
       Harrison Edward Strauss harrison.strauss@usdoj.gov, Lora.L.Hurlbert@USDOJ.GOV
       Meredith R. Theisen mtheisen@rubin-levin.net, atty_mtheisen@bluestylus.com;
       mralph@rubin-levin.net
       U.S. Trustee ustpregion10.in.ecf@usdoj.gov

      I further certify that, on July 23, 2019, I caused the foregoing to be served via first-class
U.S. mail on the following addresses:

       Butler University
       C/O Faegre Baker Daniels LLP
       Attn: Mark C. Sausser
       300 N. Meridian St, Ste 2700
       Indianapolis, IN 46204

       Noble Net Lease Investment, LLC
       Attn: Neil C. Efron Executive Vice President
       4280 Professional Center Dr., Suite 100
       Palm Beach Gardens, FL 33410


                                                      /s/ Jeffrey A. Hokanson
                                                      Jeffrey A. Hokanson
